Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 1 of 35




             EXHIBIT A
       Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 2 of 35



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MARY ELLEN JOHNSON,                            §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §    CASE NO. 5:15-CV-00297-RCL
                                               §
SOUTHWEST RESEARCH INSTITUTE,                  §
                                               §
        Defendant.                             §

     DEFENDANT SOUTHWEST RESEARCH INSTITUTE’S MOTION TO ALTER OR
      AMEND THE JUDGMENT AND, IN THE ALTERNATIVE, MOTION TO STAY
                   INJUNCTIVE RELIEF PENDING APPEAL

        NOW COMES Defendant Southwest Research Institute (“SwRI”) and, under Federal

Rule of Civil Procedure 59(e), files this Motion to Alter or Amend the Judgment and, in the

Alternative, Motion to Stay Injunctive Relief Pending Appeal and would show the Court as

follows:

                                   I.     INTRODUCTION

        On May 23, 2019, the Court entered an Order & Judgment, Dkt. 148, ordering that

“SwRI shall send the text of the letter attached as Exhibit A to this order and judgment to the

Defense Security Service Personnel Security Management Office for Industry (DSS PSMO-I),

informing DSS PSMO-I the jury found Johnson was terminated in retaliation for her complaints

of sex discrimination, rather than for the reasons stated in the incident report submitted

August 15, 2012, and requesting DSS PSMO-I withdraw the incident report.” Id. at 2; see also

Order & Judgment, Dkt. 148, Exh. A (the “DSS Letter”). The DSS Letter represents compelled

speech that violates SwRI’s First Amendment rights. Furthermore, the DSS Letter goes far

beyond the “retraction” that Plaintiff pleaded for in her Original Complaint. As such, her failure

to specifically plead for the DSS Letter and failure to raise the issue of the Letter prior to the


                                              -1-
       Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 3 of 35



close of the trial results in a waiver of her right to injunctive relief. Moreover, Plaintiff failed to

introduce any evidence establishing her right to injunctive relief at trial. The Court’s ordering of

the DSS Letter in the face of a violation of SwRI’s First Amendment rights, as well as Plaintiff’s

waiver of and failure to present evidence on the injunctive relief, represent manifest errors of

law. The Final Judgment must be altered to vacate the injunctive relief.

       The DSS Letter also goes to the heart of the prohibition on second-guessing a federal

contractor’s sensitive and inherently discretionary judgments regarding granting its employees

access to classified information that the Egan Doctrine establishes. Alternatively, if the Court

does not vacate the award of injunctive relief, it should be stayed pending the Court’s disposition

of post-judgment motions and appeal, if any. Finally, the Court should vacate the award of front

pay, based on the jury’s finding that Plaintiff failed to mitigate her damages.

                          II.     ARGUMENTS AND AUTHORITIES

A.     Rule 59(e) Standards

       A Rule 59(e) motion “calls into question the correctness” of a decision. Templet v.

HydroChem Inc., 367 F.3d 473, 478 (5th Cir. 2004) (citation omitted). Rule 59(e) allows a party

to correct manifest errors of law, present newly discovered evidence, or explain an intervening

change in the controlling law. Id. at 478-79; see also Schiller v. Physicians Res. Grp. Inc., 342

F.3d 563, 567 (5th Cir. 2003).

B.     The DSS Letter is Compelled Speech and Violates SwRI’s Free Speech Rights.

       The Final Judgment’s requirement that SwRI send the DSS Letter is compelled speech

that violates SwRI’s constitutionally protected speech rights. The DSS Letter compels SwRI to

submit a written statement that appears to confess that SwRI’s reasons for the termination of

Plaintiff’s employment, as noted in the incident report, were not the truthful reasons for her

termination.   It also compels SwRI to request a withdrawal of the incident report.               This


                                                 -2-
        Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 4 of 35



compelled judicial speech is unlawful, and the Court should vacate the injunctive relief in its

entirety. 1

        The First Amendment protects “both the right to speak freely and the right to refrain from

speaking at all.” Wooley v. Maynard, 430 U.S. 705, 714 (1977). 2 Requiring an individual to

present a viewpoint not his own is, in terms of the First Amendment values at stake, the

equivalent of forbidding him to say what he wishes to say. Miami Herald Publ’g Co. v. Tornillo,

418 U.S. 241, 256 (1974); DeBoer v. Vill. of Oak Park, 267 F.3d 558, 572 (7th Cir. 2001). For

example, the government cannot force a speaker to tailor its speech to an opponent’s agenda or

respond to an opponent’s arguments when it might prefer to be silent. See Pac. Gas & Elec. Co.

v. Pub. Utils. Comm'n, 475 U.S. 1, 10 (1986) (plurality opinion); DeBoer, 267 F.3d at 572

(recognizing that plaintiffs “cannot be directed by governmental authorities to format their

presentation in a way that the government finds suitable”). “[A]ll speech inherently involves

choices of what to say and what to leave unsaid ... [c]onsequently, the speaker has the right to

tailor the speech; the one who chooses to speak also chooses what to say.” DeBoer, 267 F.3d at

572 (quoting Pac. Gas & Elec., 475 U.S. at 11) (emphasis and first alteration in original).




1
  SwRI objected to the Court’s compelling it to send the letter in its Response to Plaintiff’s
Motion for Judgment, Dkt. 144, at 4 (objecting to Court “using judicial power to order employers
to reverse their discretionary determinations”), and in its Sur-Reply, Dkt. 150, at 2 (injunctive
relief “would compel SwRI to make a communication that it believes to be wrong”); id. at 3
(“SwRI should not be judicially compelled to make statements to a federal agency that it believes
are not true, that it disagrees with, and that are not compelled by any finding of the jury”).
2
  First Amendment protection extends to corporations. See Citizens United v. Fed. Election
Comm’n, 558 U.S. 310, 342 (2010). The Final Judgment only explicitly directs the injunction at
SwRI, but the First Amendment would also protect individuals indirectly compelled to comply
with the injunction (e.g., an employee that must sign and send the letter). SwRI and its
employees in Texas are also protected by the Texas Constitution, which protects the “liberty to
speak, write or publish … opinions on any subject,” which augment the First Amendment’s
protections. Tex. Const., art. I, sec. 8.


                                               -3-
       Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 5 of 35



       Based on these principles, courts have rejected the use of injunctions to compel a party to

make forced public retractions or withdrawals of statements, because such injunctions violate

that party’s right not to speak against its will. Indeed, courts have refused even to compel

retractions in cases of per se libel. 3 In Kramer v. Thompson, 947 F.2d 666 (3d Cir. 1991), the

defendant, Thompson, hired Kramer as an attorney to bring a securities claim against a former

broker. Id. at 666. During the course of the representation, Thompson accused Kramer of

deliberately dissuading the F.B.I. from investigating the securities fraud complaint. Id. at 667.

Thompson subsequently wrote numerous “critical and accusatory letters” about Kramer to

private attorneys, judges, F.B.I. agents, prosecutors, and local media outlets. Id. In response,

Kramer brought a libel action against Thompson and a default judgment was entered against

Thompson. Id. About two years later, Thompson learned that Kramer was involved in a

separate civil matter.   Thompson again began writing critical and accusatory letters about

Kramer to various people and entities including an attorney involved in the suit, the state

Disciplinary Board, the federal judge hearing the case, the Philadelphia Inquirer, and the United

States Department of Justice. Id. Kramer filed a second libel action against Thompson in federal

court based on this continuous conduct. Id. The district court determined that Thompson’s

statements were per se libelous and directed a verdict for Kramer. Id. at 668. In addition to

awarding Kramer compensatory and punitive damages, the court simultaneously entered a

permanent injunction, prohibiting Thompson from continuing to make further libelous

statements against Kramer and—importantly here—“ordering [Thompson] to write letters of

retraction to all persons who had received prior libelous communications.” Id.



3
 The analogy to libel cases in no manner suggests or concedes any libel by SwRI or its
employees. Indeed, the truth or falsity of the information in SwRI’s August 15, 2012 report was
not submitted to the jury, which is a further reason why the Court’s injunction is improper.


                                              -4-
       Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 6 of 35



       The Third Circuit reversed the district court’s injunction, noting that it “need not tarry

very long over those portions of the district court’s orders that sought to force Thompson to write

letters of retraction to recipients of prior libelous statements and to withdraw libelous court

filings” because there was no precedent to do so. Id. at 680. The court noted that “[a]lthough

the notion of compelled retraction occasionally has been advanced in the literature,” it had “not

found a single case in which such a remedy has been awarded.” Id. The court found no statutes

in the United States that compel retraction, and “[t]he reasons for the reluctance of state

legislatures and courts to provide for mandatory retraction are apparent enough,” because

voluntary retraction is a defense (e.g., a voluntary decision to retract), “not an award in the

plaintiff’s favor.” Id. (emphasis added). Citing a variety of authorities, the court expressed

doubt “whether compelled retraction could withstand first amendment scrutiny.” Id.; see also,

e.g., Miami Herald, 418 U.S. at 256 (Supreme Court “has expressed sensitivity as to whether a

retraction or requirement constituted the compulsion exerted by government on a newspaper to

print that which it would not otherwise print. The clear implication has been that any such

compulsion to publish that which ‘reason’ tells them should not be published is

unconstitutional.”) (internal quotations omitted). Finding “no support for the various retractions

and withdrawals forced upon [Defendant] by the district court,” the Kramer court concluded that

“those orders ... compelling such retractions and withdrawals ... must be reversed.” Kramer, 947

F.2d at 682.

       Other courts have continued to apply Kramer’s rationale in rejecting requests for

injunctive relief that compel speech. A federal district court in Texas considered a motion to

dismiss that alleged defendants were part of an “extensive, long-lasting conspiracy designed to

prevent African-American individuals in Beaumont from gaining power and influence in order to




                                               -5-
        Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 7 of 35



perpetuate white dominion over Beaumont [Texas] local politics.” Walker v. Beaumont Indep.

Sch. Dist., No. 1:15-CV-379, 2017 WL 928459, at *1 (E.D. Tex. Mar. 6, 2017), report and

recommendation adopted, No. 1:15-CV-379, 2017 WL 1166779 (E.D. Tex. Mar. 28, 2017),

appeal filed, (July 17, 2017). The complaint requested an order that “each member of the

[alleged conspiracy] issue an unequivocal retraction, correction, and/or clarification” regarding

the plaintiff’s relationship with a local school board. Id. at *6 n.3. The district court held that

such a request “is not a legally permissible form of relief.” Id. (citing Kramer, 947 F.2d at 680);

see also Tackett v. KRIV-TV (Channel 26), CIV. A. No. H-93-3699, 1994 WL 591637, at *2

(S.D. Tex. May 5, 1994) (finding that the plaintiff “may not obtain equitable relief from

defendants in the form of a retraction, public apology, or permanent injunction. Defendants

cannot be compelled to publish or be enjoined from publishing future materials regarding

[plaintiff]”).

        In Berman v. Kafka, No. 3:13-CV-1109, 2015 WL 12940184, at *3 (M.D. Fla. July 10,

2015), the plaintiff sought equitable relief in the form of “a letter of retraction and apology” from

the defendant. Id. at *3. The district court held that “neither is a cognizable form of equitable

relief.” Id. (citing, inter alia, Kramer, 947 F.2d at 680-82). In Graboff v. American Association

of Orthopaedic Surgeons, CIV. A. No. 12-5491, 2013 WL 1875819 (E.D. Pa. May 3, 2013),

aff’d, 559 F. App’x 191 (3d Cir. 2014), a jury in a related case had rendered a verdict that the

defendant had engaged in tortious conduct by portraying the plaintiff in a false light in an article

published by the defendant in a newsletter and on its website. Id. at *1. The plaintiff then sued

again based on continued violations and the defendant’s refusal to take down the article, seeking

an injunction ordering the defendant to remove the article from its website. Id. Relying heavily

on Kramer, the court refused to order the defendant to take down the information, finding that




                                                -6-
       Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 8 of 35



the plaintiff had been made whole by the damages awarded to him in the prior case based on the

jury’s verdict. Id. at *3-5.

        Consistent with these authorities, the Court should vacate the injunctive relief granted in

the Final Judgment. As in Kramer and subsequent decisions, Plaintiff’s request seeks to compel

SwRI to make a public retraction. See Plaintiff’s Original Complaint, Dkt. 1, at 6 (Plaintiff

“seeks … retraction of any false incident report Defendant generated against her.”). The Court’s

injunction uses judicial power to compel SwRI to speak and to make statements that it believes

are incorrect and that SwRI continues to contest and will contest on appeal in this litigation, if

the Court does not vacate the relief. More specific, SwRI vehemently disagrees with the jury’s

determination that Plaintiff was terminated in retaliation for her complaints of sex discrimination

and therefore should not be compelled to make a written statement that interprets the jury verdict

to mean that she was terminated due to sex discrimination “rather than for the reasons stated in

the incident report submitted on August 15, 2012.” See Order & Judgment, Dkt. 148, Exh. A.

Nor does SwRI believe it is correct to “request[] withdrawal of the August 15, 2012 incident

report regarding Ms. Johnson,” which carries the implications that there is false or misleading

information in the report, or that the information is not relevant to her security clearance. And

there was no evidence presented at trial that SwRI even filed such a report to JPAS, yet the Court

is compelling SwRI to take ownership of that report, without any factual basis for doing so.

Compelling SwRI to make these statements in the DSS Letter, when it believes they are wrong,

violates the First Amendment and state law protections of SwRI and any agent or officer of the

company that may be asked to send such a Letter.

       Furthermore, the injunctive relief is not warranted in equity because Plaintiff has already

received monetary damages. See, e.g., Graboff, 2013 WL 1875819, at *3-5. The DSS Letter




                                               -7-
       Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 9 of 35



would require SwRI to note the jury’s finding on the retaliation claim and essentially “confess”

that gender discrimination was the real reason for Plaintiff’s termination. But any alleged harm

resulting from the retaliation and/or the incident report has already been compensated by the jury

in the form of money damages for retaliation. There are no grounds for the Court additionally to

impose extraordinary and unconstitutional equitable relief.           As such, the Court’s order

compelling speech by SwRI in the form of the DSS Letter is a manifest error of law and must be

vacated.

C.     Plaintiff Waived Her Right to Injunctive Relief.

       As noted, in her Original Complaint Plaintiff stated, “Plaintiff seeks … retraction of any

false incident report Defendant generated against her.” See Plaintiff’s Original Complaint,

Dkt. 1, at 6. By her own language, Plaintiff was solely seeking a “retraction” of the incident

report. But here, the relief awarded by the Court goes far beyond a “retraction.” Plaintiff simply

never pleaded for injunctive or equitable relief in the form of the DSS Letter awarded by the

Court. There is absolutely no request in the Complaint for a “letter or other communication to

JPAS rescinding its adverse information report [incident report], stating that it no longer

considers Johnson an insider threat, and notifying JPAS of the jury verdict finding that Johnson

would not have been terminated but for her reports of sex discrimination.” See Plaintiff’s

Motion for Judgment on the Verdict, Dkt. 143, at 7-8. Under even the most generous reading of

Plaintiff’s Complaint, a request for a “retraction” of the incident report cannot support the scope

of the DSS Letter awarded by the Court.

       Further, Plaintiff waived her right to injunctive relief by failing to raise the issue at trial.

See Peterson v. Bell Helicopter Textron, Inc., 806 F.3d 335, 339-41 (5th Cir. 2015) (finding that

the plaintiff’s late request for injunctive relief after trial resulted in waiver and citing Alexander




                                                -8-
      Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 10 of 35



v. Riga, 208 F.3d 419, 434 (3d Cir. 2000) for the proposition that “the issue is waived by the

failure of counsel to raise the issue of injunctive relief prior to the conclusion of trial”); Wojcik v.

Costco Wholesale Corp., No. 3:13-CV-2314-D, 2016 WL 304872, at *5-6 (N.D. Tex. Jan. 26,

2016) (finding that the issue of injunctive relief was waived by the plaintiff’s failure to provide

notice before or during trial of his intent to seek such relief). Indeed, the Court’s Memorandum

Opinion recognizes that “Johnson did not present evidence regarding the process for amending

or rescinding an incident report during trial.” See Memorandum Opinion, Dkt. 149, at 8. The

simple fact is that the first time Plaintiff requested the relief awarded in the DSS Letter was after

trial in her Motion for Judgment. See Plaintiff’s Motion for Judgment on the Verdict, Dkt. 143,

at 7-8. Accordingly, there is no factual record that supports the injunctive relief. In fact, there is

no evidence that SwRI even filed an incident report.

        In sum, Plaintiff has waived her right to injunctive relief by failing to plead for such relief

in the form of a letter to the DSS in her Complaint and by failing to raise the issue of injunctive

relief before the end of trial. As a result, the award of injunctive relief is a manifest error of law

and must be vacated.

D.      Plaintiff Did Not Satisfy the Requirements for Injunctive Relief.

        As noted above and as the Court acknowledges, Plaintiff failed to present any evidence

on injunctive relief at trial and as such, there are no jury findings to establish her entitlement to

injunctive relief under the factors set out by the Supreme Court in eBay, Inc. v. MercExchange,

L.L.C., 547 U.S. 388, 391 (2006). In order to establish her entitlement to a permanent injunction,

Plaintiff was required to satisfy the traditional four-factor test: “(1) that [she] has suffered an

irreparable injury; (2) that remedies available at law, such as monetary damages, are inadequate

to compensate for that injury; (3) that, considering the balance of hardships between the plaintiff




                                                 -9-
      Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 11 of 35



and defendant, a remedy in equity is warranted; and (4) that the public interest would not be

disserved by a permanent injunction.” Id.; see also Yarnall v. The Philadelphia Sch. Dist., 180

F. Supp. 3d 366, 370-71 (E.D. Pa. 2016) (applying the eBay factors to a request for injunctive

relief under Title VII).

        Plaintiff failed to introduce evidence that her JPAS profile, and specifically the incident

report, created irreparable harm. In fact, as noted, Plaintiff failed to introduce evidence other

than her own opinions to show that a single prospective employer refused to hire her because of

the incident report. See Tr. 4, 5:20-6:1, 40:16-23. 4 Further, she failed to introduce evidence that

monetary damages were inadequate to compensate her for any alleged harm. The jury’s finding

that Plaintiff failed to mitigate her damages shows that the jury believed she would be fully

compensated by the damages awarded.            Further, the balance of hardships weighs against

injunctive relief in light of the obligations placed on SwRI by the federal government with regard

to the protection of the classified information entrusted to it.

E.      The DSS Letter Violates the Egan Doctrine

        In its post-judgment renewed motion for judgment as a matter of law and motion for new

trial, which is filed contemporaneously with this motion, SwRI has argued in detail why the

Egan doctrine applies in this case. SwRI incorporates that argument by reference and will not

repeat the same arguments here. In brief, SwRI argues there that (1) the Egan doctrine applies to

private contractors; (2) the doctrine applies to investigations or suitability determinations like

what SwRI performed, regardless of whether a governmental security clearance is involved; and

(3) as other courts have held, it is impossible to review Title VII retaliation claims under Egan,




4
 The trial transcripts are cited by the day of trial (i.e., Tr. 3 refers to proceedings on April 3,
2019) and are provided for the Court’s convenience in Exhibit 1.


                                                - 10 -
      Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 12 of 35



because the claims require the court and jury to evaluate whether an employer’s predictive

judgments about an employee’s security risk, in violation of Egan.

       Here, the Court has ordered injunctive relief based on the jury’s verdict. But SwRI’s

view is that the retaliation claim should never have even gone to the jury in the first place

because the Court lacked subject matter jurisdiction over the retaliation claim. The letter clearly

pertains to the retaliation claim, and the Court should vacate the injunctive relief under Egan.

F.     In The Alternative, The Injunctive Relief Should Be Stayed Pending SwRI’s Appeal.

       Rule 62(d) of the Federal Rules of Civil Procedure provides, in relevant part: “While an

appeal is pending from an interlocutory order or final judgment that grants, continues, modifies,

refuses, dissolves, or refuses to dissolve or modify an injunction, the court may suspend, modify,

restore, or grant an injunction on terms for bond or other terms that secure the opposing party’s

rights.” FED. R. CIV. P. 62(d). Under Federal Rule of Appellate Procedure 8(a), a stay of an

injunction should first be sought at the district court level. FED. R. APP. P. 8(a). The decision to

grant a stay is “an exercise of judicial discretion, and the propriety of its issue is dependent upon

the circumstances of the particular case.” Nken v. Holder, 556 U.S. 418, 433 (2009) (internal

quotation marks and brackets omitted). As the party requesting a stay, SwRI bears the burden of

showing that the circumstances justify an exercise of that discretion.” See id. at 433-34.

       The Fifth Circuit has adopted a four factor test for use in weighing whether a stay of

injunctive relief pending an appeal is warranted: “(1) whether the stay applicant has made a

strong showing that [it] is likely to succeed on the merits; (2) whether the applicant will be

irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the

other parties interested in the proceeding; and (4) where the public interest lies.” Texas v. United

States, 787 F.3d 733, 746-47 (5th Cir. 2015) (quoting Planned Parenthood of Greater Tex.




                                               - 11 -
      Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 13 of 35



Surgical Health Servs. v. Abbott, 734 F.3d 406, 410 (5th Cir. 2013)). However, these four

factors are not treated equally and the “[t]he first two factors ... are the most critical.” Nken, 556

U.S. at 434. Further, the Fifth Circuit has clarified that the first factor “remains a prerequisite in

the usual case even if it is not an invariable requirement. Only if the balance of equities (i.e.

consideration of the other three factors) is ... heavily tilted in the movant’s favor will we issue a

stay in its absence, and, even then, the issue must be one with patent substantial merit.” Ruiz v.

Estelle, 666 F.2d 854, 857 (5th Cir. 1982) (internal quotation marks omitted).

       In Reading & Bates Petroleum Co. v. Musslewhite, 14 F.3d 271 (5th Cir. 1994), the Fifth

Circuit considered a contempt order against an attorney that required the attorney to be

incarcerated daily and that was based on the attorney’s filing of a state court suit for claims that

had been raised and disposed of in federal court, with the court enjoining the attorney from

prosecuting any action based upon the alleged injury, including the pending state court suit. The

Fifth Circuit held that a stay of the contempt order was proper to prevent the underlying dispute

from being rendered moot. Id. at 272. Further, the court also sought to prevent the irreparable

harm of spending “each business day in the custody of the U.S. marshal” should the contempt

order ultimately be found to be inappropriately granted. Id. In addition, the court stated, “the

granting of our stay could not possibly have caused ‘substantial harm’ [to the plaintiff] ... in light

of the fact that the controversy as to the effect of the federal proceeding on the state court

proceeding had been going on for more than ten years.” Id.

       Many of the same factors considered by the Fifth Circuit in Musslewhite are present here.

This case has been going on for many years. SwRI has a substantial case on the merits involving

serious legal questions that should be presented to the Fifth Circuit, including violations of

SwRI’s First Amendment rights against compelled speech caused by the injunction, the scope of




                                                - 12 -
      Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 14 of 35



Egan’s prohibitions as recognized by other courts, the Plaintiff’s waiver of her request for

injunctive relief, and other issues identified in SwRI’s renewed motion for judgment as a matter

of law and motion for new trial.

       Requiring SwRI to send the DSS Letter now would essentially moot the injunctive

controversy, at great prejudice to SwRI, which would not have an opportunity for appellate

review of relief that was entered for the first time in the Final Judgment. Moreover, as the case

has been pending for over four years, with Plaintiff’s employment being terminated nearly seven

years ago, a stay of the injunctive relief is unlikely to cause Plaintiff substantial harm at this

time. In fact, Plaintiff presented no evidence that she is currently seeking employment in a field

where the incident report would impair her ability to be hired.        As such, in light of the

circumstances of this particular case and the injunctive relief sought, a stay does nothing more

than preserve the status quo pending a determination by the Fifth Circuit of the important legal

questions presented to it. The public interest is also served by allowing the process of an appeal

to continue without becoming moot, when the constitutional issues raised by the Court’s Final

Judgment should be evaluated.

G.     The Court Should Vacate The Award of Front Pay.

       The Court should not have exercised its discretion to award front pay. The jury found

that Plaintiff failed to mitigate her damages, a failure that may reduce or eliminate entirely an

award of front pay. See, e.g., Bogan v. MTD Consumer Group Inc., 919 F.3d 332, 336 (5th Cir.

2019) (holding that there was no clear error in the district court’s refusal to award a plaintiff

front pay where there was evidence to support the court’s finding that she had failed to “use




                                              - 13 -
      Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 15 of 35



reasonable diligence to obtain ‘substantially equivalent employment’”) (citation omitted). 5 Here,

the jury not only found that Plaintiff failed to mitigate her damages but also found that her back

wages should be reduced by an amount that exceeds the amount of front pay that Plaintiff now

seeks. In such a circumstance, an award of front pay, in any amount, is clearly improper. See

Bogan, 919 F.3d at 337 (noting that there may be cases in which “no prospective relief is

appropriate for a victim of discrimination”). In awarding front pay, the Court reasoned as

follows:

       Johnson has had difficulty obtaining substantially equivalent employment since
       SwRI terminated her. This is likely not only due to her failure to exercise
       reasonable diligence in seeking, obtaining, and maintaining substantially
       equivalent employment after the date of her termination but also because
       prospective employers learned she was fired. And as her length of unemployment
       grew over time, prospective employers likely became [warier] about hiring her.
       Johnson's lack of reasonable diligence only accounts for some of her present
       failure to obtain substantially equivalent employment.

Memorandum Opinion, Dkt. 149, at 7.            However, the evidence at trial contradicts this

conclusion. Plaintiff testified that she voluntarily chose to leave Pets Alive after working there

for less than three months. Tr. 3, 229:9-11; Tr. 4, 76:12-22. In addition, she was terminated

from Veterans Evaluations Services after working there just over three weeks due to her inability

to successfully complete the required training. Tr. 4, 14:19-15:15. The evidence at trial further

establishes that Plaintiff was out of work for almost five (5) years and that, during this time, she

did not apply for employment to a number of local security contractors, including the MITRE

Corporation and SAIC. See Tr. 4, 29:3-13. She also admitted that, to the extent that she was

seeking employment, she was applying for engineering positions for which she was not

5
 See also Sellers v. Delgado College, 902 F.2d 1189, 1196 (5th Cir. 1990) (affirming the denial
of front pay where the trial court found that the plaintiff did not exercise reasonable diligence to
obtain substantially equivalent employment during the back pay period); Hansard v. Pepsi-Cola
Metro. Bottling Co., 865 F.2d 1461, 1470 (5th Cir. 1989) (recognizing that the district court
“must consider [the plaintiff’s] failure to mitigate his damages in determining the extent to
which, if at all, front pay is appropriate”).


                                               - 14 -
      Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 16 of 35



qualified. Tr. 4, 75:23-76:11. Thus the evidence did not establish that it was “likely” that

potential employers did not hire her because they learned she was fired. There is also no

evidence that prospective employers grew wearier over time about hiring her, but that weariness

was likely caused by Plaintiff’s own lack of diligence, rather than any actions by SwRI.

       WHEREFORE, Defendant Southwest Research Institute respectfully requests that this

Court reconsider its award of equitable and injunctive relief to Plaintiff Mary Ellen Johnson in

the form of the DSS Letter, enter an order vacating such relief, or in the alternative, issue a stay

of the injunctive relief pending appeal. SwRI also requests that the Court vacate the award of

front pay, and grant SwRI such other and further relief, both at law and in equity, both general

and specific to which SwRI may show itself justly entitled.

                                                   Respectfully submitted,

                                                   NORTON ROSE FULBRIGHT US LLP


                                                   By: /s/ Mario A. Barrera
                                                      Mario A. Barrera
                                                      State Bar No. 01805915
                                                      mario.barrera@nortonrosefulbright.com
                                                      Stephen J. Romero
                                                      State Bar No. 24046756
                                                      stephen.romero@nortonrosefulbright.com
                                                   300 Convent Street, Suite 2100
                                                   San Antonio, Texas 78205
                                                   Telephone: (210) 224-5575
                                                   Telecopier: (210) 270-7205

                                                   Counsel for Defendant
                                                   Southwest Research Institute




                                               - 15 -
      Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 17 of 35



                             CERTIFICATE OF CONFERENCE

        I hereby certify that on June 20, 2019, counsel for Defendant Southwest Research
Institute conferred with counsel for Plaintiff regarding the substance of this Motion. Plaintiff
opposes the relief sought herein.

                                                 /s/ Mario A. Barrera
                                                 Mario A. Barrera




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of June, 2019, I electronically filed the foregoing
instrument with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following counsel of record:

       Colin Walsh
       Jairo Castellanos
       Wiley Walsh, P.C.
       1011 San Jacinto Blvd., Suite 401
       Austin, TX 78701

       Kalandra Wheeler
       Rob Wiley, P.C.
       1651 Richmond Ave.
       Houston, TX 77006

       Robert E. McKnight , Jr.
       Law Office of Robert E. McKnight, Jr.
       203 N. Liberty Street
       Victoria, TX 77901

                                                  /s/ Mario A. Barrera
                                                  Mario A. Barrera




                                              - 16 -
Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 18 of 35




                       EXHIBIT 1
          Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 19 of 35      1

                                                                          Tr. 3

 1                         UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
 2                             SAN ANTONIO DIVISION

 3   MARY ELLEN JOHNSON,                   § CIVIL NO. 5:15-297-RCL
          Plaintiff,                       §
 4                                         §
     v.                                    § April 3, 2019
 5                                         §
     SOUTHWEST RESEARCH INSTITUTE, §
 6         DEFENDANT.                      §
                                           §
 7

 8

 9                             TRANSCRIPT OF TRIAL
                     BEFORE THE HONORABLE ROYCE C. LAMBERTH
10                      DISTRICT COURT JUDGE, and a jury

11   APPEARANCES:

12   For the Plaintiff:             Colin Walsh
                                    Jairo Nikov Castellanos
13                                  Wiley Walsh, P.C.
                                    1011 San Jacinto Blvd., Suite 401
14                                  Austin, TX 78701

15                                  Kalandra Nicole Wheeler
                                    Rob Wiley, P.C.
16                                  1651 Richmond Avenue
                                    Houston, TX 77006
17

18   For the Defendant:             Mario Alberto Barrera
                                    Stephen J. Romero
19                                  Norton Rose Fulbright US LLP
                                    300 Convent Street
20                                  Suite 2100
                                    San Antonio, TX 78205
21

22

23

24
     Produced by mechanical stenography; computer-aided
25   transcription
       Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 20 of 35      2

                                                                       Tr. 3

 1                                    INDEX

 2                                                                    PAGE

 3   WILLIAM RYAN

 4   Direct Examination by Mr. Walsh..........................3

 5   Cross-Examination by Mr. Barrera........................60

 6   Redirect Examination by Mr. Walsh......................145

 7   Recross-Examination by Mr. Barrera.....................164

 8   STEPHEN PADILLA

 9   Direct Examination by Ms. Wheeler......................171

10   Cross-Examination by Mr. Barrera.......................179

11   Redirect Examination by Ms. Wheeler....................191

12   Recross-Examination by Mr. Barrera.....................198

13   MARY ELLEN JOHNSON

14   Direct Examination by Mr. Walsh........................199

15                                  EXHIBITS

16   Defendant's Exhibit 1 admitted..........................82

17   D62 admitted...........................................136

18

19

20

21

22

23

24

25
          Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 21 of 35      229

                      MARY ELLEN JOHNSON - DIRECT                         Tr. 3

 1   Alive.     They were opening a new adoption center, so they made

 2   me an assistant to the director until we got that up and

 3   running, which was about -- I don't remember, maybe six

 4   months, maybe.       Four months.     I don't remember how long it

 5   took.

 6   Q.      And, I'm sorry, was that a paid position or did you say

 7   that was a volunteer position?

 8   A.      That was a paid position.

 9   Q.      Why did you end up leaving San Antonio Pets Alive?

10   A.      They did away with that position.          They offered me to be

11   an adoption counselor but I declined that.

12   Q.      And did you make $6,134.58 at San Antonio Pets Alive?

13   A.      I believe so.

14   Q.      And where else have you worked since your termination by

15   Southwest Research?

16   A.      Recently, October time frame I was, I worked for

17   Veterans Evaluation Services for just a short time, maybe

18   three weeks.

19   Q.      What did you do there?

20   A.      Oh, well, the first week we were in training.            I had to

21   go to Houston and be part of a training course to learn how

22   to use the computer, to learn how to use their software.                  And

23   then kind of get a feel what the work was.              And then came

24   back here to San Antonio and set up.            They gave you a laptop

25   and a monitor, two monitors.          And started another -- started
     Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 22 of 35

                                                                 Tr. 4 1

1                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
2                             SAN ANTONIO DIVISION
3
      MARY ELLEN JOHNSON,           .
4                                   .
                    PLAINTIFF,      .
5            vs.                    . DOCKET NO. SA:15-CV-297-RCL
                                    .
6     SOUTHWEST RESEARCH INSTITUTE, .
                                    .
7                   DEFENDANT.      .
8
9                    TRANSCRIPT OF JURY TRIAL PROCEEDINGS
                    BEFORE THE HONORABLE ROYCE C. LAMBERTH
10                       UNITED STATES DISTRICT JUDGE
                                 APRIL 4, 2019
11
12 APPEARANCES:
   FOR THE PLAINTIFF:            COLIN WALSH, ESQUIRE
13                               JAIRO NIKOV CASTELLANOS, ESQUIRE
                                 WILEY WALSH, P.C.
14                               1011 SAN JACINTO BOULEVARD
                                 SUITE 401
15                               AUSTIN TX 78701
16
17                               KALANDRA NICOLE WHEELER, ESQUIRE
                                 ROB WILEY, P.C.
18                               1651 RICHMOND AVENUE
                                 HOUSTON TX 77006
19
      FOR THE DEFENDANT:         MARIO ALBERTO BARRERA, ESQUIRE
20                               STEPHEN J. ROMERO, ESQUIRE
                                 NORTON ROSE FULBRIGHT US LLP
21                               300 CONVENT STREET
                                 SUITE 2100
22                               SAN ANTONIO TX 78205
23 REPORTED BY:                  GIGI SIMCOX, RMR, CRR
                                 OFFICIAL COURT REPORTER
24                               UNITED STATES DISTRICT COURT
                                 SAN ANTONIO, TEXAS
25
     Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 23 of 35

                                                                 Tr. 4 2

1                                    INDEX

2                                  Page

3
   MARY ELLEN JOHNSON
 4 Direct Examination By Mr. Walsh                                3
   Cross-Examination By Mr. Barrera                               8
 5 Redirect Examination By Mr. Walsh                             77
   Recross-Examination By Mr. Barrera                            81
 6 Further Redirect Examination By Mr. Walsh                     85
   Further Recross-Examination By Mr. Barrera                    85
 7
   DAVID KING
 8 Direct Examination By Mr. Castellanos                         86
   Cross-Examination By Mr. Romero                               91
 9
   JAMES JOHNSON
10 Direct Examination By Mr. Walsh                               97
   Cross-Examination By Mr. Romero                              102
11
   NICK HAWKINS
12 Direct Examination By Mr. Romero                             113
   Cross-Examination By Mr. Walsh                               141
13 Redirect Examination By Mr. Romero                           177
   Recross-Examination By Mr. Walsh                             181
14
   DEBBIE LANGE
15 Direct Examination By Mr. Barrera                            190
   Cross-Examination By Mr. Walsh                               205
16 Redirect Examination By Mr. Barrera                          206
17 MARY MASSEY
   Direct Examination By Mr. Barrera                            208
18 Cross-Examination By Mr. Walsh                               222
19
20
21
22
23
24
25
    Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 24 of 35

                                                                Tr. 4 5
                          MARY ELLEN JOHNSON - DIRECT
1               THE COURT: Sustained.
2 BY MR. WALSH:
3 Q. What was the reason that Southwest Research provided to
4 the Texas Workforce Commission, if you know?
5 A. That I had accepted the offer.
6 Q. What offer?
7 A. The offer of the severance agreement.
8 Q. And was that true, had you accepted the severance
9 agreement?
10 A. No.
11 Q. So was it after that, that you then received unemployment
12 benefits?
13 A. Yes.
14 Q. Now, even if you had accepted that severance package,
15 would you have been able to get a job after being fired by
16 Southwest Research?
17 A. I don't believe so.
18 Q. Why not?
19 A. Because of the incident report.
20 Q. And how would that have affected your ability to get a
21 job?
22 A. Once you are labeled as untrustworthy, you're done.
23 You're not -- no one is going to hire you. It says
24 untrustworthy in my dismissal letter. It says untrustworthy
25 in my incident report. So it's everywhere. So you're not
                             Gigi Simcox, RMR, CRR
     Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 25 of 35

                                                                 Tr. 4 6
                           MARY ELLEN JOHNSON - DIRECT
1 going to avoid it.
2 Q. Despite that incident report and Southwest Research
3 labeling you as untrustworthy, did you attempt to find work
4 after you were terminated?
5 A. I did.
6 Q. What did you do to find work?
7 A. San Antonio isn't quite the technological town, so I
8 checked out at Lackland. I interviewed with a company called
9 TASC. They do sort of the same thing. During the interview I
10 explained what happened. They asked why I left Southwest
11 Research and I explained the whole situation and never heard
12 back from them.
13         I had some friends who had graduated -- that I graduated
14 with, they tried to get me -- I guess it was maybe a year
15 later, he tried to get me in with the security company that he
16 was working for. When I interviewed they asked why I left
17 Southwest. And Southwest Research is a really good company to
18 work for, so people are usually curious, why did you leave.
19 So when they asked, I'm not going to lie, I'm going to tell
20 them what happened.
21 Q. And what was the result when you would tell these
22 companies what had happened?
23 A. I would never hear anything back.
24 Q. Now, during jury selection we heard about a competitor of
25 Southwest Research called, I think it was, Intertek?
                              Gigi Simcox, RMR, CRR
     Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 26 of 35

                                                                 Tr. 4 14
                            MARY ELLEN JOHNSON - CROSS
1 is your mitigation efforts. And since this is my sheet I
2 think I can add some information to it. We've talked about
3 the unemployment benefits, which is the 11,076 that you
4 received; correct?
5 A. Yes, sir.
6 Q. All right. And that would have been received sometime in
7 the 2012 time frame shortly after your termination?
8 A. 2012/2013 I think.
9 Q. So why don't we just do that. All right. San Antonio
10 Pets Alive!, according to what you told me when we met a
11 little over two years ago, was you actually had started
12 volunteering with them and then accepted a position with them
13 in the fall of 2013, I think you told me sometime in the
14 September to December 2013 time frame; is that correct?
15 A. Yes.
16 Q. All right. Miss Johnson, I'm going to have --
17         Miss Marr, I guess we're going to have to switch for a
18 little bit and then come back to this. D70, please.
19         And, for the record, Miss Johnson, I'm showing you D70,
20 and it's also found in that big notebook, but as long as it
21 took me to get to it, it's probably easier for you just to
22 look at the screen. We've taken the liberty of redacting your
23 social security number, but it has your pertinent information,
24 and you actually see the number that Mr. Walsh wrote up there,
25 which is the $6,134.58. Do you see that?
                              Gigi Simcox, RMR, CRR
     Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 27 of 35

                                                                 Tr. 4 15
                            MARY ELLEN JOHNSON - CROSS
1 A. I see it.
2 Q. All right. Now, we have an entry for something called --
3          And then if I could come back to this.
4          -- Veterans Evaluation Services; correct?
5 A. Yes.
6 Q. And you weren't there very long; were you?
7 A. No.
8 Q. All right. And I'm going to take this out right now so
9 I'm not flipping through this book as much as I've been doing.
10 I do want to come back. And, according to the records I have,
11 it shows that you were hired on October 22nd, 2018; does that
12 sound familiar?
13 A. Yes.
14 Q. All right. And then you separated November 13 of 2018?
15 A. That sounds right.
16               MR. BARRERA: Your Honor, may we approach?
17               THE COURT: Yes.
18         (At the bench.)
19               MR. BARRERA: Excuse me, your Honor. Exhibit 71 --
20 sorry -- Exhibit 78 are her employment records from Veterans
21 Evaluation Services. Mr. Walsh has raised an objection to
22 them because he says that they are not relevant. She was
23 terminated for performance reasons after only about five
24 weeks. I think that it's relevant to show that she did not
25 properly mitigate her damages. It was very a straightforward
                              Gigi Simcox, RMR, CRR
  Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 28 of 35

                                                              Tr. 4 28
                         MARY ELLEN JOHNSON - CROSS
1 Q. All right. But right now we are talking about at least a
2 list of companies that you have been able to identify, and so
3 my questions right now are as to these companies and then
4 we'll get to any applications that you've made. I just want
5 to be clear. Since 2013 have you been specifically looking at
6 the Intertek website or anything where Intertek might be
7 posting openings?
8 A. No. Well, you said posting openings. If they are posting
9 on Indeed or ClearanceJobs, they will pop up.
10 Q. That's what I was wanting to ask you. So outside of
11 Indeed, where else are you looking for for positions?
12 A. There is a website called Clearance.
13 Q. Clearance?
14 A. Clearance Network. It's for jobs for -- that have
15 security clearances. There is also USAJobs, which lists all
16 the jobs for Lackland and the surrounding air force bases.
17 Q. Okay. But Intertek may not be posting necessarily on
18 those websites; would they?
19 A. I don't know.
20 Q. Okay. And if they have postings or openings for work that
21 doesn't involve classified information and security clearance,
22 have you even been looking for those jobs?
23 A. I'm sorry? I don't understand.
24 Q. Yes. If there are positions that are available that do
25 not involve classified information that require a security
                           Gigi Simcox, RMR, CRR
  Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 29 of 35

                                                              Tr. 4 29
                         MARY ELLEN JOHNSON - CROSS
1 clearance, have you been looking for those jobs?
2 A. Yes. The Argyle Security didn't require security.
3 Q. So where else have you applied? That's what I'm looking
4 for, because it sounds like you haven't really been looking
5 specifically since 2013 at Intertek, Rackspace, NSA, MITRE,
6 SAISC, or any of these local entities. Where else have you
7 applied for a job since 2013, other than Pets Alive! and
8 Veterans Evaluation Services?
9 A. I might have applied at our new Honda dealership, but I
10 didn't think that mattered because it wasn't an electronics
11 job, and they also turned me down. So it's very discouraging
12 to have to keep writing on applications why I left Southwest
13 Research.
14 Q. All right. So you applied at a Honda dealership, and when
15 did you do that?
16 A. There is a brand new Honda dealership right near our
17 house, so they must have opened in 2018.
18 Q. So before or after Veterans Evaluations Services?
19 A. Before.
20 Q. Okay. And did they call you in for an interview?
21 A. I believe so.
22 Q. But they didn't hire you?
23 A. No.
24 Q. Okay. So would you agree with me, Miss Johnson, that a
25 security clearance is not a right, it's a privilege?
                           Gigi Simcox, RMR, CRR
  Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 30 of 35

                                                              Tr. 4 40
                         MARY ELLEN JOHNSON - CROSS
1 Q. All right. And you could always reapply for a top secret
2 in your SCI or any other security clearances that you may need
3 for a particular job; can you not?
4 A. It's more like a reinstatement. They -- it's not -- you
5 don't have to start all the way over. You already have an
6 account in the government, so they pull up your information.
7 It's not like you are starting brand new.
8 Q. And you could work at an employer that is willing to then
9 sponsor you and then go through that readmission/reapplication
10 process?
11 A. They would have to pay for an investigation and the
12 refreshing, if you will.
13 Q. But have you had any employer, prospective employer, tell
14 you they are unwilling to do that?
15 A. Tell me -- oh, no.
16 Q. Okay. And, again, either Argyle, or TASC, or the Arrow
17 Science and Technology Company, have any of those ever told
18 you, did they ever tell you in 2012/2013 that the reason they
19 were not hiring you is because Southwest Research had reported
20 your specific reason for termination to them?
21 A. I never hear back from them. When I apply, you expect to
22 hear a letter back, a refusal letter. I just get no
23 information. There is no follow-up. There is no --
24 Q. So the answer is there is no evidence that Southwest
25 Research has provided your reasons for separation to any of
                           Gigi Simcox, RMR, CRR
  Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 31 of 35

                                                              Tr. 4 41
                         MARY ELLEN JOHNSON - CROSS
1 these three entities?
2 A. I'm sorry?
3 Q. There is no evidence that you can show this jury that
4 anyone from Southwest Research provided the reason for your
5 separation to either Arrow Science and Technology, Argyle
6 Security, or TASC?
7 A. I do not have evidence, no.
8 Q. Or any other employer that you have applied for?
9 A. No, I do not have evidence.
10 Q. Okay. Now, what I was saying earlier about the
11 seriousness of the work that you were doing, when we were
12 talking about your termination meeting, I asked you who was
13 present at that termination meeting; do you remember that
14 question?
15 A. At the deposition?
16 Q. Yeah. During your deposition.
17 A. Yes.
18 Q. All right. And you told me Mary Massey, who we have yet
19 to hear but the jury will get a chance to hear from her
20 tomorrow, you told me there was a representative from the
21 human resources department; correct?
22 A. Yes.
23 Q. You mentioned Alfredo Ramos and Mike McGoffin?
24 A. Yes.
25 Q. Who are both facility security officers?
                           Gigi Simcox, RMR, CRR
     Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 32 of 35

                                                                 Tr. 4 75
                            MARY ELLEN JOHNSON - CROSS
1 evidence?
2 A. I didn't have time. I came in directly and filled it out
3 as quick as I could.
4 Q. No. You are misunderstanding my question. Is there any
5 document in the evidence from Mr. Cooper rushing you saying,
6 you're in the office now, hurry, get that time sheet in, or
7 else; anything that you've seen?
8 A. No.
9 Q. Okay. Anything from Mr. Hawkins?
10 A. No.
11 Q. D31. B, background.
12         You knew what was expected of you, Miss Johnson,
13 especially given the type of work that you did at Division 11
14 and the security clearances that you were privileged to
15 receive, you knew the standards that you were being held to;
16 did you not?
17 A. Yes.
18 Q. And 22 days earlier you had been instructed, you had been
19 reminded of that same obligation and told that you needed to
20 change two earlier time entries; correct?
21 A. Yes.
22 Q. Miss Johnson, I told you I would come back to this and I'm
23 here and wrapping up. When you told the ladies and gentlemen
24 of the jury in response to my questions, and it was written
25 down as you were looking for an electric or electronic
                              Gigi Simcox, RMR, CRR
     Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 33 of 35

                                                                 Tr. 4 76
                            MARY ELLEN JOHNSON - CROSS
1 engineer position from some of these federal contractors; do
2 you remember that?
3 A. Yes.
4 Q. You don't have an engineering degree; do you?
5 A. No.
6 Q. You have an electronic technologist or technology degree?
7 A. Right.
8 Q. So if you are applying for engineering positions, you are
9 not qualified, you don't meet the criteria of an engineer; do
10 you?
11 A. No.
12 Q. And if we sort of go through this time period and you even
13 help correct me, you said three months at San Antonio Pets
14 Alive!, which if I'm doing again, my math, four weeks per
15 month, that's 12 weeks, and we count three more weeks for the
16 time that you worked at Veterans Evaluation Services, 12 plus
17 3 is 15; would you agree with me on that math?
18 A. Yes.
19 Q. So out of the 346 weeks that are at issue in this case,
20 you've only been able to find employment for 15 of those
21 weeks?
22 A. Yes.
23 Q. And you were terminated from that last job?
24 A. Yes.
25               MR. BARRERA: Pass the witness.
                              Gigi Simcox, RMR, CRR
      Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 34 of 35



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 MARY ELLEN JOHNSON,                            §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §      CASE NO. 5:15-CV-00297-RCL
                                                §
 SOUTHWEST RESEARCH INSTITUTE,                  §
                                                §
        Defendant.                              §

      ORDER GRANTING DEFENDANT SOUTHWEST RESEARCH INSTITUTE’S
              MOTION TO ALTER OR AMEND THE JUDGMENT

       ON THIS DAY came on to be considered Defendant’s Motion to Alter or Amend the

Judgment and, in the Alternative, Motion to Stay Injunctive Relief Pending Appeal. Based on the

pleadings of record, it is hereby

       ORDERED that the Court’s Order & Judgment entered on May 23, 2019, is vacated to the

extent it ordered Defendant Southwest Research Institute to send a letter to the Defense Security

Service Personnel Security Management Office for Industry indicating that Plaintiff Mary Ellen

Johnson had been terminated in retaliation for complaining about sex discrimination.




       SIGNED this _______ day of _________________________, 2019.



                                                ROYCE C. LAMBERTH
                                                U.S. DISTRICT JUDGE
       Case 5:15-cv-00297-RCL Document 158-1 Filed 06/20/19 Page 35 of 35



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 MARY ELLEN JOHNSON,                             §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §      CASE NO. 5:15-CV-00297-RCL
                                                 §
 SOUTHWEST RESEARCH INSTITUTE,                   §
                                                 §
         Defendant.                              §

       ORDER GRANTING DEFENDANT SOUTHWEST RESEARCH INSTITUTE’S
      ALTERNATIVE MOTION TO STAY INJUNCTIVE RELIEF PENDING APPEAL

        ON THIS DAY came on to be considered Defendant’s Motion to Alter or Amend the

Judgment and, in the Alternative, Motion to Stay Injunctive Relief Pending Appeal. Based on the

pleadings of record, it is hereby

        ORDERED that the Court’s Order & Judgment entered on May 23, 2019, is stayed,

pending Southwest Research Institute’s appeal to the Fifth Circuit Court of Appeals, to the extent

the Judgment ordered Defendant Southwest Research Institute to send a letter to the Defense

Security Service Personnel Security Management Office for Industry indicating that Plaintiff Mary

Ellen Johnson had been terminated in retaliation for complaining about sex discrimination.




        SIGNED this _______ day of _________________________, 2019.



                                                ROYCE C. LAMBERTH
                                                U.S. DISTRICT JUDGE
